NOS. 12-17-00077-CR
                                           12-17-00078-CR
                                           12-17-00079-CR

                             IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

JACK H. MEYER,                                           §       APPEAL FROM THE
APPELLANT

V.                                                       §       COUNTY COURT AT LAW NO. 1

THE STATE OF TEXAS,
APPELLEE                                                 §       ANGELINA COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
       Jack H. Meyer, acting pro se, attempts to appeal his convictions for speeding in trial court
cause number 16-1629, operating a motor vehicle without a license in trial court cause number
16-1630, and operating an unregistered motor vehicle in trial court cause number 16-1631, for
which he received a fine of $95 in each case. Article 4.03 of the code of criminal procedure
determines our jurisdiction in this matter. It provides as follows:


       The Courts of Appeals shall have appellate jurisdiction coextensive with the limits of their
       respective districts in all criminal cases except those in which the death penalty has been assessed.
       This Article shall not be so construed as to embrace any case which has been appealed from any
       inferior court to the county court, the county criminal court, or county court at law, in which the
       fine imposed or affirmed by the county court, the county criminal court or county court at law
       does not exceed one hundred dollars, unless the sole issue is the constitutionality of the statute or
       ordinance on which the conviction is based.


TEX. CODE CRIM. PROC. ANN. art. 4.03 (West 2005). Appellant appealed to the county court at
law from a lower court. The county court at law imposed a fine that does not exceed one
hundred dollars. Appellant does not complain that the statutes on which his convictions were
based are unconstitutional. Accordingly, pursuant to Article 4.03, we lack jurisdiction over
Appellant’s appeals and we dismiss the appeals for want of jurisdiction.
Opinion delivered April 12, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 12, 2017


                                         NO. 12-17-00077-CR


                                        JACK H. MEYER,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                            Appeal from the County Court at Law No. 1
                          of Angelina County, Texas (Tr.Ct.No. 16-1629)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 12, 2017


                                         NO. 12-17-00078-CR


                                        JACK H. MEYER,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                            Appeal from the County Court at Law No. 1
                          of Angelina County, Texas (Tr.Ct.No. 16-1630)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 12, 2017


                                         NO. 12-17-00077-CR


                                        JACK H. MEYER,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                            Appeal from the County Court at Law No. 1
                          of Angelina County, Texas (Tr.Ct.No. 16-1631)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.